DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and its dependent claim are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 2, it is unclear whether “an external control unit/proximity communicator” recited in line 6 is the same or different from the external control unit/proximity communicator in the preamble.
Regarding claim 2, it is unclear if the solar cells in line 16 are the same as those recited in 13. The claim should read as “received by said solar cells.”

Claim 2 recites the limitation "said magnetic field" in line 38.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear if the said magnetic field in line 38 is referring to the magnetic field from the patterned magnetic regions or something else. The claim does not actually recite a magnetic field before this limitation just that the magnetic regions are a source of magnetic field.
Regarding claim 2, it is unclear if “said magnetic sensors” in line 41 is referring to the two or more magnetic sensors located in said external control unit.
Claim 2 recites the limitation "the location of said biosensor platform" and “the location of said external control unit/proximity communicator” in lines 43-44.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the magnetic field of said magnetic regions" in line 33.  There is insufficient antecedent basis for this limitation in the claim. Additionally, is “said magnetic” field referring to the field presumably created by the magnetic regions on the biosensor platform or magnetic fields from magnetic regions on the external control unit?
Claim 2 recites the limitation "said optical transmitter" in line 51.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said two sets of magnetic field distribution maps " in line 64-65.  There is insufficient antecedent basis for this limitation in the claim. It is presumed this is referring to the 3D map of the biosensor to the electronic control unit and the 3d map of the magnetic field sensors relative to the electromagnetic coils.

Regarding claim 2, it is unclear in the third to last line of the claim which magnetic field is being referred to by “and magnetic field created.” It is assumed this a second magnetic field.

Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive. It has been clarified what the biosensor is aligned with but it is still not clear how the x-y stage moves in relation to the external control unit. What components of the external control unit are on the x-y stage? Is it all the components and the x-y stage moves those components in relation to the housing of the external control unit? Or are only some of the components on the x-y stage like the transmitter and power source? 

Conclusion
Claims 2 and 4 are not allowable at this time in light of the rejection under 35 U.S.C. 112, set forth in this Office action.  However, the prior art fails of record to teach or fairly suggest the subject matter of the claims.  The following is a statement of reasons for the indication of allowable subject matter:  It is noted that the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Von Arx (US 2003/0114897 A1) teaches an implanted coil which is tailored and aligned for inductive coupling with an external coil for alignment and transmission of sensor data [para. 0010, Figure 1].  However, Von Arx merely 
However, the prior art fails to teach the combination of the magnetic source and magnetic sensor in both the external unit and implanted biosensor platform to produce two different 3-dimensional maps of the location of the implanted biosensor platform and transmitting both sets of maps to be processed by the processor in the external unit to detect, locate the position, and align the implanted biosensor platform relative to the external unit.  Therefore, the prior fails to teach the following limitations: “wherein said magnetic field is detected and measured by two or more magnetic sensors located in the said external control unit, said magnetic sensors in cooperation with the microprocessor unit in the said external control unit produces a 3-dimensional map of the location of said implanted biosensor platform relative to the location of the external control unit, said surface of said sub-chips in implanted biosensor platform comprising of more than one magnetic field sensors located such that said magnetic sensor minimally receives the magnetic field of the said magnetic regions, said magnetic field sensors located on sub-chips measure the magnetic field of the electromagnetic coils housed in the external control unit., and transmit magnetic field magnitude and their distribution information using the optical transmitter of the implanted unit, said magnetic field distribution of the electromagnetic coils is received by the photodetector of the external control unit, said magnetic field data of the electromagnetic coils is processed by the microprocessor unit in the said external control unit, and produces a 3-dimensional map of the location of said implanted biosensor platform magnetic sensors relative to the location of the electromagnetic coils, said external control unit comprising of an x-y stage with provision for tilting along two axes, said x-y stage 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793